Citation Nr: 1103395	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD), and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which declined to reopen a claim for entitlement to 
service connection for PTSD and denied the claims for service 
connection for kidney stones, bilateral hearing loss, and 
tinnitus.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  In light of the foregoing, 
the Veteran's claim for PTSD has been recharacterized as shown on 
the title page.

The Veteran and C.J. presented testimony at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
December 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, and the claims 
for service connection for bilateral hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


	FINDINGS OF FACT	

1.  An unappealed June 2007 rating decision denied the claim for 
service connection for PTSD on the basis that there was no 
evidence of a clear diagnosis or credible supporting evidence of 
an in-service stressor.  

2.  Additional evidence received since June 2007 on the issue of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is new and material as it includes evidence related 
to unestablished facts necessary to substantiate the claim.

3.  The Veteran has not reported continuity of symptomatology 
involving kidney stones since his discharge from service and 
there is no medical evidence establishing an etiological 
relationship between the Veteran's kidney stones and active 
service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for kidney stones have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Claim to reopen

The Veteran seeks to establish service connection for an acquired 
psychiatric disorder, claimed as PTSD.  In June 2009, the RO 
declined to reopen the claim and continued the denial issued in a 
previous final decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for PTSD on the basis that there was no evidence of a 
clear diagnosis or credible supporting evidence of an in-service 
stressor.  See June 2007 rating decision.  The Veteran was 
informed of this decision by letter dated June 20, 2007, but he 
did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2006) (except in the case of simultaneously 
contested claims, a claimant, or his or her representative, must 
file a notice of disagreement (NOD) with a determination by the 
agency of original jurisdiction (AOJ) within one year from the 
date that that agency mails notice of the determination to him or 
her; otherwise, that determination will become final).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2010).

The Veteran filed a claim to reopen that was received in December 
2008, and this appeal ensues from the June 2009 rating decision 
that declined to reopen the claim and continued the denial of 
service connection for PTSD.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes at this juncture that the Veteran's service 
treatment records are not available.  See e.g., April 2007 VA 
Form 3101.  In cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
the obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Review of the claims 
folder reveals that this heightened duty was met as the RO 
obtained the Veteran's Surgeon General Office (SGO) records.  

Evidence before the RO in June 2007 included the Veteran's SGO 
records, which do not reveal treatment for any psychiatric 
disorder.  Private treatment records were devoid of reference to 
complaint of, or treatment for, any psychiatric problems.  The 
evidence before the RO did include the Veteran's statements, in 
which he reported serving as a combat engineer with the 1321 
Engineers building and fighting in the vicinity of Wallach, 
Germany, with the 7th Army, Company A, B,C, H&S, commanded by 
Lieutenant General George Patton during the Rhine River invasion.  
He reported being attacked when trying to cross the river and 
seeing 150 or more American soldiers killed by the Germany army.  
See December 2006 VA Form 21-4138; March 2007 VA Form 21-0781.  

Evidence added to the record since the RO's 2007 decision 
includes additional statements submitted by the Veteran in which 
he provided the names of two individuals whose deaths he 
witnessed and the name of one individual who was wounded in his 
presence, all during the Rhine River invasion.   The Veteran 
indicated that he thought these incidents took place in mid-1944.  
See February 2009 VA Form 21-0781; February 2009 VA Form 21-4138.  
The evidence added to the record since 2007 also includes 
treatment records from the VA facility in Pine Bluff, which 
document diagnoses of depression, adjustment disorder with 
depressed move, and depressive disorder.  

These records are new, as they were not of record when the RO 
issued its June 2007 rating decision.  They are also material, as 
they raise a reasonable possibility of substantiating the claim.  
Having found that new and material evidence has been presented, 
the claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, is reopened for review on 
the merits.  For the reasons discussed below, additional 
development of the evidence is needed to decide the reopened 
claim.

II.	Service connection for kidney stones

The Veteran also seeks entitlement to service connection for 
kidney stones.  He reports kidney stones were initially broken up 
by a doctor and then were removed surgically.  He notes kidney 
stones in the 1970s and in approximately 2004.  See February 2009 
VA Form 21-4142.  In December 2010, C.J. testified that the 
Veteran was first treated for kidney stones while stationed in 
Germany in 1944 and that he was seen by Dr. Waheed after service.  
See hearing transcript.  

As noted above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden, 381 F.3d at 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The SGO reports associated with the claims folder do not 
reference any treatment for kidney stones.  Post-service medical 
evidence of record reveals that in 1993, the Veteran reported 
having a kidney stone removed in 1991.  See record from Dr. 
Waheed.  The post-service medical evidence of record also reveals 
that he had right kidney stones in May 1984 and December 2005 and 
left kidney stones in December 2005, January 2006 and February 
2006.  See records from Jefferson Regional Medical Center; Dr. D. 
Jacks; Dr. D. Lupo.  

The evidence of record does not support the claim for service 
connection for kidney stones.  As an initial matter, the 
Veteran's SGO records are devoid of reference to complaint of, or 
treatment for, kidney stones.  Therefore, there is no showing of 
a chronic condition during service.  Secondly, there is no 
evidence to support a finding of continuity of symptomatology 
following service because the first notation of a right kidney 
stone is dated May 1984 and the first notation of a left kidney 
stone is dated December 2005, almost 38 and 59 years after the 
Veteran's discharge from service, respectively.  See id.  In 
addition to the foregoing, the Veteran has not reported 
continuity of symptomatology following his discharge from 
service.  Rather, the Veteran reported having kidney stones in 
1970 and 2004, not earlier.  See February 2009 VA Form 21-4142.  
Lastly, there is no medical evidence of record establishing that 
the Veteran's kidney stones are related to active service.  See 
records from Jefferson Regional Medical Center; Dr. D. Jacks; Dr. 
D. Lupo.  For these reasons, service connection for kidney stones 
is not warranted and the claim must be denied.

III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the Veteran's appeal, the Court issued a 
decision regarding the notice requirements associated with claims 
to reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is needed 
to establish entitlement to the underlying claim.  More 
specifically, the RO must provide notice as to what evidence is 
necessary to substantiate the element(s) of service connection 
that was found insufficient in its previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the claim for service 
connection for an acquired psychiatric disorder, claimed as PTSD, 
has been reopened, any defect in the notice as required by Kent 
would be harmless.

As for the Veteran's other claim, prior to the issuance of the 
June 2009 rating decision that denied service connection for 
kidney stones, the Veteran was advised of the evidence needed to 
substantiate a claim for service connection and of his and VA's 
respective duties in obtaining evidence.  See March 2009 letter.  
This letter also provided him notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  Accordingly, the 
duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met since, as 
discussed above, the Veteran's SGO reports were obtained when it 
was determined that his service treatment records were 
unavailable.  The Veteran's VA and private treatment records were 
also obtained.  The Board acknowledges that an examination 
specific to his claim for kidney stones was not conducted.  
Remand for a medical examination specific to this claim is not 
warranted because there is no evidence of a chronic condition in 
service, no evidence to support a finding of continuity of 
symptomatology following service, and no assertion by the Veteran 
that he has had such continuity of symptomatology.  In addition, 
there is no medical evidence suggesting that the right and left 
kidney stones manifested after service are related to service.  
See 38 C.F.R. § 3.159(c)(4).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) requires that the VLJ who chairs a hearing fulfill 
two duties to comply with that regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 
2010).  In this case, the undersigned VLJ set forth the issues to 
be discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  See December 2010 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of those 
elements.  As such, the Board finds that consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder, claimed 
as PTSD, is reopened, and to this extent only the appeal is 
granted.

Service connection for kidney stones is denied.  


REMAND

Unfortunately, a remand is required in regards to the reopened 
claim for service connection for an acquired psychiatric 
disorder, claimed as PTSD, and the claims for service connection 
for bilateral hearing loss and tinnitus.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As an initial matter, the Veteran's reopened claim for service 
connection for an acquired psychiatric disorder, claimed as PTSD, 
was not adjudicated by the AOJ in the first instance in the June 
2009 rating decision.  Consequently, due process mandates that 
the matter be remanded in accordance with Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Veteran has identified several stressors with sufficient 
specificity to warrant further development.  More specifically, a 
review of the claims file reveals the Veteran's contention that 
while serving as a combat engineer with the 1321 Engineers, 7th 
Army, Company A, B, C, H&S, during the Rhine River invasion, he 
witnessed the deaths of T.J. (or T.G.) and A.G. and also 
witnessed J.J. being injured.  He indicates that these events 
took place in mid-1944.  See February 2009 VA Form 21-0781; 
February 2009 VA Form 21-4138; Hearing Transcript dated December 
14, 2010, page 6.  

There is also no indication in the claims file that the U.S. Army 
and Joint Services Records Research Center (JSRRC) was ever 
contacted for the purpose of obtaining the unit records for the 
1321 Engineers, 7th Army, Company A, B,C, H&S over the period of 
mid-1944.  Therefore, the Board finds that this claim must be 
remanded so an effort can be made to obtain these records.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has reported 
persistent and recurrent symptoms of PTSD.  See e.g., December 
2006 VA Form 21-4138.  In addition, he has received mental health 
treatment and has been diagnosed with several disorders, to 
include depression, adjustment disorder with depressed mood, and 
depressive disorder.  Based on the foregoing, the Board finds 
that a medical examination is necessary for the purpose of 
determining whether the Veteran has a current acquired 
psychiatric disorder that is related to service. 

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, which he claims is the 
result of acoustic trauma in service.  See December 2008 VA Form 
21-4138.  VA treatment records dated in November 1996 reveal that 
the Veteran reported being hard of hearing at times and was 
referred to prosthetics for eligibility for hearing test/aids.  
See medical record and VA Form 10-10M.  More recent VA treatment 
records reveal that the Veteran reported constant bilateral 
ringing/tinnitus for many years and has been assessed with mild 
to moderately severe sensorineural hearing loss in both ears 
(SNHL AU).  See e.g., March 2009 audiology consult.  In light of 
the fact that the Veteran's service treatment records are 
unavailable, and in light of his assertions and the post-service 
medical evidence indicating that the Veteran has sought treatment 
related to bilateral hearing loss and tinnitus, the Board finds 
that a medical examination is necessary for the purpose of 
determining whether the Veteran currently has bilateral hearing 
loss and/or tinnitus that is related to service.

As noted above, the claims folder contains VA treatment records 
dated in November 1996 which were submitted by the Veteran.  It 
is unclear from which facility this treatment related to 
complaints of a decrease in hearing acuity was rendered, but the 
Veteran's address listed on these records is in Pine Bluff, 
Arkansas.  The Board finds that efforts should be made to obtain 
the Veteran's complete VA treatment records from the facility 
closest to Pine Bluff dated prior to, during, and since November 
1996.  Recent VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
Veteran's unit history from mid-1944 while 
stationed in Germany during the Rhine River 
invasion, to include verification of the 
claimed stressors as described in his 
February 2009 statement (VA Form 21-0781 and 
VA Form 21-4138) and at his hearing on 
December 14, 2010.  Again, the Veteran 
stated that while serving as a combat 
engineer with the 1321 Engineers, 7th Army, 
Company A, B, C, H&S, during the Rhine River 
invasion, he witnessed the deaths of T.J. 
(or T.G.) and A.G. and also witnessed J.J. 
being injured.  He indicates that these 
events took place in mid-1944.  Document all 
efforts made in regard to verifying the 
Veteran's stressors.

2.  Make efforts to obtain the Veteran's 
complete VA treatment records from the 
facility closest to Pine Bluff, Arkansas, 
dated prior to, during, and since November 
1996.  Document efforts made to obtain these 
records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Obtain the Veteran's treatment records 
from the VA Community Based Outpatient 
Clinic located in Pine Bluff, dated since 
June 2009.

4.  When the above development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder, including 
PTSD, had its onset during active duty or is 
related to any in-service disease, injury or 
event, to include the alleged stressor 
events.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Schedule the Veteran for a VA audio 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  
A thorough history of noise exposure 
(including post-service occupational and 
recreational exposure) should be obtained 
from the Veteran.

The examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current tinnitus and/or bilateral 
hearing loss had its onset during active 
service or is related to the Veteran's 
military service, including noise exposure.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


